 WHIRLPOOL CORP.17Whirlpool CorporationandLocal Lodge No. 1918,InternationalAssociationofMachinists andAerospaceWorkers, AFL-CIO. Case 7-CA-240078 August 1986DECISION AND ORDERhonor its statutory obligation to provide requested rele-vant information to the Union.Briefs were filed by the parties about 3 October 1985.2Having*considered the briefs,the entire record, and myrecollection of the demeanor of the witnesses, I reachthe following findings of fact, conclusions of law, andrecommendation.I.RELEVANT BACKGROUND FACTSBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 12 March 1986 Administrative Law JudgeBernardRies issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief,and the Respondent filed cross-exceptionsand a brief in support of its cross-exceptions and inresponse to the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.1The Respondent and the General Counsel have excepted to some ofthe judge's credibility findings. The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd188 F.2d 362 (3d Cir.1951).We have carefully examined the record andfind no basis for reversing the findings.We agree with the judge that the Respondent was not shown to haveundertaken,through past practice or mutual understanding,an obligationto produce witnesses at suspension hearings if the Union requested theirpresence.We therefore need not decide whether the Union waived anyright to bargain with the Respondent over the alleged change in termsand conditions of employment when the Respondent failed to producethe witness at issue in this caseDeborah A.Syx, Esq.,for the General Counsel.Larry G.Hall,Esq. (Matkov,Griffin,Parsons, Salzman &Madoff),of Chicago,Illinois, for the Respondent.DECISIONBERNARD RIES,AdministrativeLaw Judge. Thismatter was tried on 24 and 25 June and 23 and 24 July1985 in St.Joseph,Michigan.'The complaint,as amend-ed at the hearing,alleges that Respondent violated Sec-tion 8(a)(5) of the Act in two ways: (1) by' refusing tomake available a police undercover agent for questioningby. the Union at certain prearbitration hearings, Respond-ent unilaterally repudiated an established condition ofemployment;and (2)by so refusing,Respondent failed to1The charge was filed on 9 November 1984 and thecomplaint issuedon 11 December 1984.Respondent and the Union have enjoyed a collective-bargaining relationship, now covering some 1250 em-ployees, for about 30 years at Respondent's St. Joseph,Michigan plant.3Their periodic bargaining agreementshave included a grievance procedure climaxing in finaland binding arbitration.The contractual grievance procedure is a typical one.At the "first step," there is a discussion between the em-ployee or a steward and a foreman which,if not disposi-tive, is followed by a grievance reduced to writing. Theassistant chief steward presents the grievance in writingto the area superintendent at the "second step."If thedispute persists,the grievance is presented at the "thirdstep"to the manager of labor relations.After "discus-sion" of the grievance between the union and companygrievance committees,the Company presents its "finalanswer" to the Union.The grievance may thereafter besubmitted,at step 4, to arbitration.Although there is no contractual basis for it, the par-ties have adopted over the years a preliminary,processthey call the "suspension hearing."If an employee isthought by a supervisor to have committed a punishableoffense and the employee is consequently suspended foran indefinite period,the parties promptly hold an infor-mal hearing to determine the precise punishment to bemeted out, or whether any penalty is in fact deserved.Present for the suspension hearing are management andunion representatives,the accused employee, and, nor-mally, the"eyewitness" or "accuser" (almost always aforeman or a guard).The highest ranking managementrepresentative states the nature of the alleged offense,and the eyewitness, or someone else, then gives his testi-mony.Although the accused employee is afforded theopportunity to make a statement and to cross-examine, asa matter of practice,it appears that the accused does notspeak out very often and the Union handles his or herdefense.'If, as is virtually always the case,the suspension is sus-tained, a specific penalty-a certain number of days off2Counsel for the General Counsel also filed a motion to correct therecordRespondent has filed no opposition.The proposed correctionsappear to be in order,and the motion is granted.8 In its answer to the complaint,Respondent advanced the affirmativedefense that the issues raised in this case should be deferred to the griev-ance-arbitration procedure contained in the current collective-bargainingagreement. Respondent's brief contains no argument based on that con-tention, probably in view of such cases asUnited Technologies Corp, 274NLRB 504(1985).4 I say this with some hesitancy. Much is in conflict in this record,even down to the question of how often accused employees actively par-ticipate in suspension hearings. One union witness testified that the em-ployees probably speak for themselves half the time;another, who hasbeen attending these hearings for 5-1/2 years,said that he could remem-ber no hearing at which an employee presented his side of the story.281 NLRB No. 7 18DECISIONSOF NATIONAL LABORRELATIONS BOARDor termination of employment-is imposed. The employ-ee may at that point, and for the first time, file a writtengrievance, and that grievance is considered at the follow-ing step 3meeting,bypassing the first two steps. Al-though the matter may be briefly discussed at the step 3meeting, the parties usually treat it as having been effec-tively argued and disposed of at the suspension hearing.The Union may then take case to arbitration.II.THE ALLEGED UNILATERAL CHANGEThe parties regard the "suspension hearing"as an ex-tracontractual practice, which it clearlyis. 5 It is,howev-er, also very clearly an established term or condition ofemployment (the record refers tosuch hearings beingheld as early as 1970)and, as such,may not beunilateral-ly altered by a party,e.g.,PeerlessFood Products,236NLRB 161 (1978).The parties, however,are indispute about the precisecharacteristics of this unarticulated term of employment.As stated at the hearing by counsel for the GeneralCounsel, the basic issue on this branch of the complaintiswhether the practice has been that "the Company pro-vided an eyewitness to the allegedinfractionat suspen-sion hearings, and when there was a deviation from thatpractice in the past, the Company either agreed to holdthe hearings when the witness was available or theUnion agreed to do without the witness being present."Respondent agrees that, normally, it makes available atthese hearings any eyewitness employees, but that thedecision to do so has always been discretionary with theCompany, without any unconditional right in the Unionto insist on a postponement to await the availability of amissing witness; and, further, that in the present circum-stances,Respondent was incapable of exercising controlover the missing witness.In the instantcase,Respondent's plant had been expe-riencingan unusualamount of theft and use of illegalsubstances. In February 1984,6 afterdiscussionswith rep-resentatives of the state police, the local police, and thelocal county prosecutor's office, Respondent executed awritten agreement with the state police, which providedthat the latter would undertakea criminalinvestigationthat contemplated the use of an undercover agent oragents at the plant.Martinez, the confidential police informant (CPI) as-signed by the state police, was not introduced into theplant as a Whirlpool employee, but rather, to afford himmobility,as a trainingemployee of ARA, an independentconcessionaire that operated the commissary and vendingfacilities throughout the plant. The operation lasted fromFebruary until July, when the police concluded that theycould expect no more fruitful results. The final report re-ceived by Respondent from the state police showed thatthe CPI had observed five employeesconsumingalcohol5Indeed, it seems to be implicitly contrary to one provision of theagreement "Should the Union desire to protest a discharge case, suchprotest shall be submitted as a written grievance to the Company as pro-vided in Step three (3) of the grievance procedure and must be submittedwithin five (5) workdays afterthe discharge has taken place "It could beargued that the limited reference to "discharge" permits no other penaltyto be submitted directly to step 38All dates hereafter refer to 1984and/or smoking marijuana and five others committing of-fenses such as larcenyand sellingcocaine.' Six of the 10were arrested.Around 12 July, Steve Winkler, manager of employeerelationsattheplant,and his subordinates,LarryWagner, manager of employee services, and Jack Ward,a labor relations administrator, met with UnionBusinessAgent Jim Morris and Local Union Vice President Im-bordino to inform them of the investigation and its re-sults.Wagner and Ward both testified that, in responseto an inquiry by Morris about the availability of the CPIto testify at the suspension hearings,Winkler stated thatthe CPI would not do so, but would be available to testi-fy at any arbitration hearings that should eventuallyensue.When Ward met with Local 1918 President M. B.Rogers on Monday, 16 July (Rogershad been on vaca-tion the preceding week), he gave the same answer tothe same question put by Rogers.87An example of the written information received by Respondent (andthereafter given to the Union) followsJOHN HINTON-W/M, DOB 2/22/49,residingat 1607 OgdenAvenue,Benton Harbor, Michigan,Social Security#364 42 7492,home phone 925-7517, previous address of 1326 Michigan Avenue,St Joseph, Michigan1(Policy) On 5/23/84, John HINTON, Larry THOMAS and BillALEXANDERwith CPI #8 went above the paint booths inPlant #4 and smokedmarijuana2 (Criminal Complaint #2730-84) on 6/28/84, CPI #8 enteredinto a conversation with John HINTON in Plant #4 and from thisconversation John HINTON gave a marijuana cigarette to CPI#8 Field test shows the presence of marijuanaThis seems an appropriate juncture at which to discuss the sequestra-tion issue raised by the General Counsel. At the start of the hearing, Re-spondentinvoked therule, and I thereupon announced.Gentlemen and ladies, that means that all people who are going tobe witnesses in this proceeding must leave the hearing room, and Ihope there is some comfortable place outside that you can find Ialsowould instruct you that you don't talk to any witnesses whohave testified before you,and that whenyou finish testifying youdon't talk to anybody who might be testifying after you.Ward, a potential witness, remained in the room,however, without ob-jection, presumablyas "anofficer or employee of a party which is not anatural person designated as its representative by its attorney"Rule 615,Fed R.Evid (second exception)Wagner, called as Respondent's first witness, was asked on cross-exam-ination by the General Counsel whether he had recently talked with acompany representative about the case, and Wagner eventually repliedthat he had talked to Ward "thismorning" about "my testimony " Whenpressed to be more specific-What you weregoingto say today?-Wagner said, "Yeah, I guess you'd call it that." The General Counselthen alleged a violation of the sequestration rule and asked that Wagner'stestimony be stricken I deferred ruling on the motion pending furtherconsiderationWard, the next witness to testify for Respondent, was also questionedby the General Counsel on this subject, but he completely contradictedWagner's testimony,saying, "Idon't recalltalkingtoLarry about thiscase, I don't know what he is talking about" Although Ward made averynice personal impression, I certainly cannot accept his testimony inpreference to that given by Wagner, who obviously was most reluctantto confess it in the first place and was undoubtedlytellingthe truth. Onbrief,counsel for Respondentmisstatestherecordby saying there isdoubt thatWagner "actually discussed the substance of his testimonywithWard "In fact, as shown above, Wagner conceded that he toldWard what he was"goingto say today " Moreover,it is misleading tosay that Wardtestified that when he and Wagner"discussed"their testi-mony, it was only to speak of preparation and not substanceWard didmake such a statement, but itreferredonly to conversations longpreced-ingWagner's appearance at the hearingContinued WHIRLPOOL CORP.19The evidence is in conflict about the reason or reasonsgoverning Respondent's- decision not to have the CPIappear at the suspension hearings.Union PresidentRogers testified that in the course of the week beginning16 July,Respondent'sproffered reasons changed fromthe assertion that the CPI was on another assignment tothe assertion that the police did not want him to testifyat the suspension hearing to"the Company doesn't wanthim there because the court authorities don't want himthere."Ward testified that he gave the first two reasonsto Rogers in explanation of the CPI's absence.9Rule 615 itself spells out only a very simple procedure regarding theexclusion of witnesses"At the request of a party the court shall orderwitnesses excluded so that they cannot hear the testimony of other wit-nesses,and it may make the order of its own motion " In telling the po-tential.witnesses that they should not "talk"to one another after theyhave testified,I exceeded the literal bounds of the rule("excluded so thatthey cannot hear the testimony of other witnesses").Yet the Board has,as the General Counsel points out, applied the rule much more broadlythan it reads.Thus,inRobin American Corp.,245 NLRB 822, 825-826 (1978),the ad-ministrative law judge held,without demurrer by the Board,that a meet-ing of severalprospectivedefense witnesses with their counsel was itself,without evidence of what"actually transpired,"a "failure to observe theletter and spirit of the sequestration order."Cf.U.S.Y.Smith,578 F.2d1227, 1235(8th Cir.1978).But see also 6 WigmoreEvidence §1841,which,while recognizing that one of the three objectives of the separa-tion process is "preventing the prospective witnesses from consultingeach other,"refers to that element as "possibly not of great importance,because before trial there has been already unrestrained opportunity forconsultation."ProfessorWigmore would apparently agree that the common-law ruleincludes the discretion to give an order of such breadth as the one I an-nounced.Wigmore,supra at fns 7 and 8.There was here, however, noviolation of the rule even as I stated it. And while perhapsRobin Ameri-can Corp.might stand as a matter of law for the principle that prospec-tive witnesses may not discuss their forthcoming testimony once the ruleis invoked no matter how it is phrased,the cases also hold that it is anabuse of discretion to disqualify an offending witness in the absence ofspecial circumstances:Holder v.U.S.,150 U.S 91, 92(1893) ("if a witnessdisobeys the order of withdrawal,while he may be proceeded against forcontempt and his testimony is open to comment by reason of his conduct,he is not thereby disqualified";U.S. Y.Torbert,496 F.2d 154,157 (9th Cir.1974) (no disqualification"unless the defendant or his counsel have .. .cooperated in the violation of the order.");Taylor v.US,388 F.2d 786,788 (9th Cir.1967) ("unless the violation has somehow so discredited thewitness as to render his testimony incredible as a matter of law he shouldnot be disqualified from testifying.");Gossen Co.,254 NLRB 339 fn. 1(1981) (fact that prospective witnesses had read portions of the transcriptnot disqualifying in circumstances of case).In light of these authorities,I am not inclined to grant the motion tostrikeWagner's testimony I am further,not even inclined to approach histestimonywith special caution,because the real target here, if any,should be Ward.Taking at face value the facts as we know them,Wagner learned nothing from speaking with Ward,but Ward presumablyimproved his potential for conforming his testimony by talking toWagner,even though he expected to be present during Wagner's testimo-ny.The General Counsel also argued at the hearing,and argues here, thatwhen counsel for Respondent twice recapitulated, in posing questions toWagner,earlier union testimony about the Union's version of the suspen-sion hearing procedure, the sequestration rule was again violated. Techni-cally, perhaps,these constituted violations, but I would not count themfor much. Indeed,one of the,questions elicited an answer from Wagnerthat was not unhelpful to the General Counsel°Wagner more expansively testified that the "police told us" that theCPI would be made available "only" for arbitration hearings for the fol-lowing reasons- one was that he worked out of the Lansing office and thepolicewanted him to be in the protective custody of Sergeant Gross,who was located at Lansing,as much as possible, another was that theyintended to place him undercover in another operation immediately, anddid not want to arouse suspicions by having him absent too frequentlyfrom his new position,the third was that, because the CPI might likelyHowever, in a statement of position submitted to theBoard on 27 November by Mark Montague,director ofcorporate labor relations at the St. Joseph plant, Monta-gue wrote:[The CPI] was not presented[at the suspensionhearings]because criminal charges were pendingagainst several of the employees.We did not feel itwas appropriateto potentially influence those pro-ceedings one way or theother byhaving the agentpresent his story at that time.Althoughtechnically the company might have beenable to obtain the presenceof theundercover agentprior to the arbitration,we did notfeelitwasappropri-ateto interfere in the criminal proceedings. Thiswas an unusual and sensitive matter and there werevery few guidelines on how to utilize a police un-dercover agent.The companybelieves itmade a ra-tional choicebetween protectingthe integrity of thegrievance procedure and not interfering with therights of the accused in the criminal proceedings.[Emphasis added.]The clear import of Montague's letter is that the CPI's"unavailability"because of other work had nothing to dowith his nonappearance at the suspension hearings10 andthat the same can be saidof the otherreasons given, in-cluding the claim that the authorities had flatly refusedto allow theCPI toattend the preliminaryhearings.Atthe hearing,counsel for Respondent agreed to stipulateto the authenticityof theletterwith "the understanding"thatMontague's knowledge of the case,his efforts at ob-taining background information,and the Board agent'sinquiries to which he was responding are all unknown.It is also true,however,thatMontague was a high-ranking manager who was entrustedto officiallyexplainto a Government agency the reasons for Respondent'sactions in a matter in which it had been formally accusedof violating the labor laws. In addition,the record showsthatMontague was closely involved in this matter.Wagner testified thaton 16 Julyhe had spoken to Mon-tague about the case, saying that the latter had told him"again" that the CPIwas "unavailable"and that theprosecutor's office had informed Montague that the CPIwould not be available except for arbitrations.In fact,Ward'snotesfor 16 Julyshow that Montague simplysaid toWard, "Witness would not be necessary at thesehearings."Moreover,Montague's letter indicates that hehad carefully investigated the matter before writing (init,he corrected an earlier statement he had made to thebe personanon grataatWhirlpool, they would prefer tominimize his ap-pearancesinBerrienCounty; and, four, that they did not want "tomingle"criminal and noncriminal proceedingsOn this final point, Wag-ner's testimony seemed somewhat tentative.After he haditemized thefirst threereasons,he was asked if there were any other police concerns,and he replied,"No, another one certainly wouldhave beenthe police didnot just-." An objectionbeing made in mid-streamto the speculativenature ofthe forthcoming reply, Wagner thenasserted,"No, this was allexpressed right to me "10 Indeed, the CPI wasin St. Joseph testifyingat criminal arraignmentproceedingsthe very week in which thesuspension hearingswere held,beginning24 July. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard agent),and the letter shows that a copy was sentto Steve Winkler, Respondent'smanagerof labor rela-tions,who surely knew the particulars and whose subse-quent silence may fairly be taken as acquiescence.Thus, I conclude that either Wagner and Ward werelying at the hearing or Montague was misrepresentingthe facts in his letter. Although there is reason in thisrecord for distrusting Respondent's witnesses (one ques-tionable aspect of Wagner's testimony has been earlierdiscussed; there are other problems in his testimony),' i Ican see noreason for Montague to so plainly character-ize the absence of the CPI as an exercise of Respondent'sdiscretionunless it wasso-certainly there would havebeen nothing for Montague to lose, and everything togain,by stating that the authorities had insisted that theCPI would not be permitted to attend the suspensionhearings, if indeed that was the case. 12Iam therefore inclined to believe that Respondent'srefusal to attempt to produce the CPI at the suspensionhearingsstemmed not so much from the adamance of thepolice authorities as from its own discretionary conclu-sion that to do so would inappropriately interfere withthe anticipated criminal proceedings. As I see the legalissue, then, it is whether the established practice pertain-ing to thesuspensionhearings included an obligation, un-derstood by both parties, that Respondent would do itsbest to secure the attendance of a material witness at thehearings on the request of the Union (if necessary, post-poning thehearingsuntil the witness becomes available)or whether Respondent retained the right to exercise itsown judgment about such matters.On this record, I cannot see that Respondent ever un-dertook such an obligation. The evidence shows that al-though, over the years, Respondent usually had employ-ee eyewitnesses present at the hearings, that was notalways so. AlthoughBusinessAgent Morris initially tes-tified that the key witnesses had always been present,"and it had just never been a question before," he subse-quently said that "normally" the accuser is there, unlesshe "was not available . .. If he were ill or something,"inwhich case the accuser's superior would "present theCompany'scase,"usually by reading a report. UnionPresident Rogers, who had attended the suspension hear-ings for aminimumof 12 years, spoke of perhaps nomore than two or three times that the accuser was not11As for Ward's reliability, I have already noted the serious and inex-plicable conflict between him and Wagner (in which I credit Wagner)concerningthe issueof the discussion of Wagner's prospective testimonyA similar conflict arose when Wagner testified that at a meeting withWard andRogers on19 July Rogers was given no reasons, but was"simply" told that the CPI would be "unavailable", Ward, to the con-trary, recalled thatWagner walked in and "rehashed again why the CPIwouldn't be at the hearings" This sort of thing may perhaps be attrib-uted to lapsed memory, but other very questionable testimony by Wardrelatingto a "representative" list of past cases and other matters also cau-tion againstimplicit trust inWard (see infra)12Respondentmade no effort to have Montague or the police testify,or to explaintheir absenceAt the instant hearing, the parties stipulatedthat at each of the 10 suspension hearings beginning on 24 July, theUnion requested that the CPI be produced, and Respondent stated thathe "should not testify because of the pending criminal proceedings " Thisnot only ignores such matters as other employment and fear for the CPI'ssafety,but also suggeststhatRespondentwas exercising discretion("should not")present (he was clearly not good at numbers,estimatingthat some 60-75 suspensionhearingsare held each year,while Chief Steward Welch guessed 15-20 and Record-ing Secretary Probst thought it was about 24). First-ShiftChairman James Meredith and Third-Shift ChairmanLloyd Wells both used the word "usually" in referringto the presence of the actual eyewitnesses at the hear-ings,and Wells recalled two hearings in June and Octo-ber 1984 when Ward, and not the eyewitnesses, waspresent to read the accusatory statement.A "representative" list compiled by Ward from hisnotes, going back to 1973, purports to show 23cases inwhich the eyewitnesses did not appear (including 4 casesinwhich the Union's request for the presence of the eye-witnesses was assertedly ignored by the Company); al-though a number of the cases are, for variousreasons,questionable, aftercross-examinationand rebuttal testi-mony, they leave no doubt that in 15 of the 23 cases(Stahl-Demske-Mathieu, 6 June 1984; Glass, 8 February1984; Bogart, 24 June 1983; Ray, 21 May 1981; Zelko, 6October 1980; Freeman, 21 February 1980; Baker, 24May 1978; Zielke-Johnson, 26 September 1975; Plumley,5September 1975; Coulombe, 24 April 1975; Sartin, 6February 1975 and 6 November 1974; Patterson, 12 Sep-tember 1974; Smith, 4 October 1973; and Alti-Sweet-McNitt, 31 January 1973), suspension hearings were heldin the absence of the principal eyewitnesses.The General Counsel nonetheless contends that theseabsences might have been attributable to the Union's de-cision to waive the presence of the eyewitnesses, but thatthe parties had agreed that if the Unioninsistedon thepresence of such a witness Respondent would, then orlater,make the witness available. The proof of such anagreement is scant.BusinessAgentMorris testifiedvaguely that "the Company always told us, and thatwould be Mr. Wardalwaystold us that if there was aproblem-if we wanted to cross-examine, they [the eye-witnesses]wouldalwaysbe available." He further said,"It'sbeen normal practice in the past ... where the[eyewitness] was not present, the Company hasnever re-fusedifwe wanted to cross-examine a witness." Al-though, as earlier discussed,Morris changed his initialtestimony on the subject, he had first said that there hadneverbeena hearing without an eyewitness present and"it had just never been a question before." But I do notunderstand how, even briefly, he could say it had neverbeen a question before and yet recall, on redirect, thatWard had always said that the eyewitness would bemade available on demand; and then go on to testify, ashe did, that he could not remember any particular caseinwhich the accuser was absent, the Union insisted onhis presence, and he was accordingly brought in to testi-fy, despite remembering that Respondent had "never re-fused" such a demand in the past.Testimony of like quality was given by Chief StewardEugene Welch, whose appearance was impressive, butwhose substance left me wondering. Welch told us thatunder the existing procedure, the accuser "has eitherbeen provided or would be provided if he was request-ed." But because Welch could not at first recall any sus-pension hearing at which the principal witness wasnot WHIRLPOOL CORP.present, it is difficult to see how he came to know of the"or would be provided if he was requested" clause of theunwrittenagreement; it scarcely wouldseem asubject ofidle conversation. Three pages later, however,Welchcould "recallsome[hearings] that maybe the individualwas on vacation or something and he may have not beenthe chiefwitness,but was awitnessthatwasn'tpresent."Similarly,Union PresidentRogers, inrecalling the"two or three" times in which his memory told him thateyewitnesses had not appeared, testified: "And it wasprearranged and agreed that if the Union wished to ques-tion a person or if the absence of that person impairedtheUnion's ability to perform their function, that thehearing would be postponed until the individual could bepresent."Rogers saidthat he could remember one suchinstance,something like 10 to 15 years ago, when theeyewitnesswas broughtinonthe insistence of theUnion, but he could not remember the name ofthe case.Despite the fact that Rogers' testimony was rather shaky,however,19 thereis somerespectable testimony favoringthe General Counsel's position.For one thing, although it sounds as if Wagner mayhave been speculating more thanrecalling,he testified,"I'm sure there were probablytimeswhere that was re-quested and we responded accordingly to it, broughtsome witnessesin if they weren't there for whateverreason,but equally,timeswe would not if that was ourjudgment." For another, perhaps the most concrete testi-mony on the Union's part of the alleged practice wasgiven by recording secretary Probst, who, recalled to thestand afterexaminingher notes,saidthat at the suspen-sion hearing of three employees on 6 June 1984 (after,she "think[s]," the Union asked why the eyewitness wasnot present), therewas a "discussion" in which Wardsaid "that we had the choice of either having the meet-ing without him, or hold the meeting at a later date.114Probst's notes presumably reflected her testimony be-cause counsel for Respondent, who had use of them forcross-examination,did not point out any discrepancies.He did bring out that the Union had asked why the ac-cuser was not present, thatan explanationwas given, and(in an affirmative reply to counsel's useof the word)Probst agreed thatWard "volunteered" to have themeeting onanother day. The Union did not accept theoffer and, although the case involved a charge of "insub-ordination" by three employees, the positive evidence13Although he testifiedat first thaton 16 July Ward told him Re-spondent"probably wouldn't" bring theCPI in for thepreliminary hear-ings and that,on 17 July,Wagner saidthat "the Companyhadn't decid-ed" the question,he later testified that on 16 July Ward saidthat the CPI"wouldn'tand couldn't" be available,and that,from the start, Respond-ent never changed its position thatthe CPI would be unavailable. Cf. Tr99, 104, with 146, 147. Rogersmade even quicker changes than that AtTr 148,he went from saying"the Companydidn't want him to [appear]because the authorities at the courthousehere didn'twant him to appear"to saying,at Tr. 149, "I don'trecall them ever sayingthe Companydoesn'twant him there because the Court authorities don't want himthere."Rogers struck me as a fine,naturally biased,personwith amemory problem.14Although Ward had generallydenied the existence of a union rightto postpone hearings in such circumstances,he was not recalled to specif-ically commenton Probst's rebuttal testimony.21was provided by a reading of the foreman-accuser'snotes.15Finally, there is uncontradicted testimony by Rogers,which tends to show that the Union understood that itpossessed a right to insist on confrontation with the pri-mary eyewitness at a suspension hearing. Rogers, testifiedthat during his first conversation with Ward on 16 July,after being told that the CPI would "probably" not bepresent at the suspension hearings, Rogers "objectedstrongly to that becauseour-our procedure had alwaysbeen that-thatthewitness-theaccusing witness wouldalways be presentand we didn't feel-I didn't feel that wecould give what we felt would be proper representationtoward the members affectedunlessthewitnesswaspresent for us to examine, cross-examine."Rogers furthertestified that on 17 July, he said to Wagner "that wehave a procedure that we follow and we need to followand that he [Wagner] knew this coming in or theyshould have known it coming in and these changes havebeen made, people were suspended and just to say [theCPI] is off on another case and won't be available wasn'tsatisfactory." This second piece of testimony was givenafter Rogers refreshed his memory by an examination ofthe daily notes he keeps. The notes were given to coun-sel for Respondent for use in cross-examination, but noeffortwas made to show that either statement was notcontained in the notes.Moreover,whenWard andWagner thereafter testified, they were not asked to com-ment on Roger's claimthat he had accused the Companyof deviating from a well-established "procedure."Of course, the procedure thus described by Rogers isnot the one shown by the record-that the eyewitness"would always be present." Furthermore, given the evi-dence showing a number of cases in which the Unionhad obviously made no complaint about the absence ofeyewitnesses (including one in which the St. Josephpolice had surveilled and arrested three employees forusing drugs in the parking lot), there is apparently uncer-tainty in Roger's mind about whether proper representa-tion can be afforded "unless the witness was present forus to examine, cross-examine."Nonetheless, the forego-ing three points constitute some evidence of a Union(and arguably a Respondent) understanding that if theUnion insisted, it was entitled to have the eyewitnessmade available.In attempting to prove the negative of the GeneralCounsel's claim, Respondent went somewhat overboardin asserting the frequency with which it hadrefusedtobring witnesses to the hearings, even after the Union hadmade such a demand. Thus, Ward recalled instances ofthis at the rate of "maybe two a year" or "certainly onea year at least, I would say." But Respondent's exhibitcalled "Compilation of Representative Suspension Hear-ingsWhere Eye Witness Not Present," showing 23 casesbetween January 1973 and October 1984, fails by far tosustainWard's claim,on the facts developed at the hear-ing, about whether a substantial number of these caseseven fit within the title of the compilation; and that was15 In arguing on brief that the General Counsel"failed to present anycredible evidence supporting the 'hearing postponement'argument," Re-spondent failed to note Probst's testimony 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso true, in varying degrees, of the only four cases espe-ciallymarked by Respondent as "Suspension hearings inwhich the Union requested the presence of the eyewit-ness and in which the hearing continued without the eye-witness."Moreover, neither the title of the compilation nor thephrasing of the category into which the four allegedlyspecial casesfell is very helpful in this proceeding; theUnion might, for instance, ask that an accuser be pro-duced and then be persuaded by the Company that, forwhatever the reasons, the witness' presence was notreally necessary; or the Union might reach that conclu-sion on its own in the first place.But even if the sort of offer and opportunity to whichProbst and Wagner testified have occurred from time totime, that would not necessarily mean that the Respond-ent understood that itwas boundto make such an offer.That this may not have been the situation was probablybest reflected, from Respondent's point of view, in thecase of the Whitakersuspensionhearing on 8 November1976, perhaps the only prior instance in the record inwhich there is some documentary evidence tending tosupport Respondent's position. Supervisor Roberts, whoimposed the suspension for alleged drinking, was not atthe hearing. The transcript of the suspension hearingshows that the union representative stated, "I feel the su-pervisor should be here to confront the employee";Ward, replying that a management witness who waspresent at the actual suspension was also present at thehearing, denied the request. This is, I believe, as close asthe evidence comes to clearly confirming Respondent'sclaim that it has in the past refused a union request forthe presence of an eyewitness.' 6Other testimony perhaps reflecting on the understand-ing of the parties was given by Rogers, who remembered"a few cases" in which, during the suspension hearing,the proceeding would stop so that Respondent could"get us someadditional information."Ward also testifiedto such a procedure, saying, in his characteristic way,that if important questions arose during the hearing, "I'dcall a caucus, get hold of [the missing eyewitness], andget the answer. I can't even remember that happening,frankly." 17 The suggestion seems to be that even when aquestion arose that might best be answered by the eye-witness, he was not summoned to appear.Another reason for doubting that Respondent wouldblindly commit itself to postponing a hearing until theaccuser became available arises out of the structure ofthe process as illustrated in this case. It is clear that thepenalties imposed for many of the routine offenses areequally routine-normally a 10-day suspension for drink-16 The testimony regarding the other three cases that Respondent hasidentified on its list of "representative"cases as ones"in which the Unionrequested the presence of the eyewitness and in which the hearing con-tinued without the eyewitness" tended to show that, in fact, the Uniontook no stance to the effect that the eyewitnesses needed to be present atthe hearings in question17The reliability of Ward's testimony is subject to attack on manyflanksThe General Counsel gives a goodexample inher brief At Tr381,Ward testified that by 20 July he had checked with Wagner, "foundout the cost for what we were paying the CPI," and told Rogers. At Tr430, however, when Ward was asked how much was paid for the CPI'sservices, he replied, "I have no ideaIwasn'tinvolved in any payment "ing, etc.Respondent does not, under thepresent system,impose a definite penalty on a suspended employee untilthe suspension hearing has been completed. Having topostpone the hearing until the eyewitness becomes avail-able could mean that the charged employee might be onsuspensionfor a lengthy period beforethe hearing takesplace and then, when it does, be only leviedthe usual 10-day penalty, arguably obligating Respondent to awardhim backpay for the excesssuspensionperiod.' 8The General Counsel has the burden of proving a caseby a "preponderance of the testimony taken."(Sec.10(b).) In this case, that burden includes the demonstra-tion of an established past practice or understanding thatRespondent would, at the Union's request,produce wit-nesses at suspensionhearings (or, if necessary, postponethehearings),even if Respondent did not wish toproduce the witnesses. There is nota single documentedinstancein this record that shows thatin such a situationRespondent did produce such a witness.19 I am ratherdubious about Rogers' testimony that it was "prear-rangedand understood" that the Union would have thisright, considering the complete lack of specificity aboutwhen the "prearrangement and understanding" werereached. As for Probst's testimony, which I credit, thatin one caseWard offered to postpone the hearing (anoffer the Union declined), that conduct is consistent withWagner's testimony that there were probably times thatRespondent brought in missing eyewitnessesand "timeswe would not if that was our judgment."There is no evidence in this record concerning theorigin of the informal, extracontractual, and extraordi-nary suspension hearing practice, but my sense is that itevolved not so much as a way of providing substantivedue process to employees, but rather as a method of de-terminingthe penalty to be imposed on the charged em-ployee (and perhaps giving the Union an opportunity tomake a judgment about the potential worth of taking thecase to arbitration).20 Although some witnesses called ita "factfinding" hearing, the record tends to show thatthe accused employees often do not speak in their ownbehalf (although the Union might ask some questions)and that the Company almost never fails, in the end, touphold its supervisory accusers on the merits of thecharge. The procedure was certainly not designed to ap-proach in comprehensiveness and process the nicetiesand formality of an arbitration hearing ora lawsuit.21 Itend to doubt that Respondent ever intended to affordsuspended employees an unqualified sixth amendment-like right to confront their accusers at these hearings; if18 In attemptingto schedule the hearings in the presentcase as soon aspossible, this was a concern expressed by RespondentIt also seemed tobe Rogers' understanding of how backpay would workin such a situa-tion79 On brief, Respondent twice makes the statement that "after review-ing the Union's files," Morris could not find a case in whichRespondenthad deferred to the Union's insistenceThe transcript page cited by Re-spondent for both statements quite plainly shows that Morris testified, "Ididn't look at all of [the files],dustsomeof them "20Morris at first testified, "[Ill's held to see what happens to the em-ployee " Later, under cross-examination, he agreed that it was a "fact-finding process "21 The record shows, incidentally, that the CPI did testify in the threearbitrations eventually held in this matter WHIRLPOOL CORP.the Union thought so, I do not believe that there was ameeting of the minds on that point. z zThere isanother basis for dismissing this allegation.The statute requires that an employer must afford thebargaining representative of his employees an opportuni-ty to negotiate about a change in terms or conditions ofemployment before it is put into effect.NLRB v.BennieKatz,369 U.S. 736, 743 (1962). If, however,the union isaware of the projected change in sufficient time toengage in bargainingbefore thechange is implemented,and fails to requestthe opportunity to doso, it is consid-ered to have waived the right to oppose the change.Tal-bertMfg.,264 NLRB 1051, 1055 (1982);Holiday InnCentral,181 NLRB 997 (1970).It is not enough,further-more, that the union contents itself with simply protest-ing the modification in practice or with filing an unfairlabor practice charge;the union must"prosecute its rightto engage in [bargaining]"or be deemed to have forgonethat right.American Buslines,164NLRB 1055, 1056(1967).In this case,Rogers eventually conceded that he un-derstood as early as 16 July that Respondent did notintendto produce the CPI atthe suspension hearings,and he wrote a letter to Respondent on that day formallyrequesting that the CPI be present at the hearings. Butthe Union never thereafter requested Respondent to bar-gain about what it now alleges was an alteration in anestablished condition of employment;at best,itonly pro-tested.The Unionhaving failed to request bargaining, Imust conclude,in accordance with the cited authorities,that the Union waived its right to batrgain about thematter.23I recommend,therefore, that the violation alleged inparagraph 9(a) through (e) of the complaint be dismissed.III.THE ALLEGED UNLAWFUL FAILURE TO PROVIDEINFORMATIONAt thehearing,theGeneralCounsel successfullymoved to amend the complaint by adding the followingas paragraph 9(f) of the complaint:"The information re-quested by the ChargingParty,as described in para-22 The General Counsel argues on brief that the failure of CounselorMontague's 27 November letter to the Board to deny the existence of apractice such as that alleged in the complaint is persuasive evidence thatsuch a practice existed I note, however,that at the time Montague(whose depth of knowledge about labor law is unknown) wrote his letter,the outstanding charge only alleged, inter alia,that Respondent"has re-fused to permit the unionthe rightto question employee accusersand refused to allow the union to question undercover agent duringgrievance proceedings regarding such entrapment" (emphasis added).The charge does not specify the source of "the right"claimed.More-over,Montague's responsedoesimply a belief that no contrary practiceexisted and that the Company was entitled to act in its discretion. ("Wedid not feel it was appropriate. . . .The company believes it made a ra-tional choice ")Applying a similar logic,however,itmight be noted that the Union's16 July letter made no reference to an alleged past practice, nor did anyof the 10 written grievances filed after the suspension hearings were held.23 In my view of the evidence,Respondent did not communicate sucha fixed and immutable position on the issue that the Union would havebeen justified in believing that any attempt to bargain would have beenfutile.The fact that Respondent offered varying explanations for not pro-ducing the CPI might have suggested to Rogers that a request to bargainover the issue and analyze the various explanations could have positiveresults.23graph 9(c) above,isnecessary for and relevant to theChargingParty's performance of its function as the ex-clusive collective-bargaining representative of the em-ployees"; and by further alleging,in new paragraph 9(g),"Since on or about July 24, 1984,Respondent has failedand refused to furnish the Charging Party the informa-tion requested by it as described in paragraph9(c)." Theclaim is that by refusing to produce the person (or, asRespondent puts it on brief,"the body")of the CPI atthe suspension hearings as requested,Respondent failedto satisfy its statutory obligation to furnish information tothe Union.The leading case on the duty to furnish grievance-re-lated informationisNLRBv.Acme Industrial Co.,385U.S. 432 (1967). There the Court held that the Board isempowered to order an employer to make requested in-formation available when the union,believing that thebargaining agreement may have been violated,demon-stratesmerely"the probability that the desired informa-tionwas relevant,and that it would be of use to theunion in carrying out its statutory duties and responsibil-ities."The Courtcharacterized the standard as "discov-ery-type."Id. at 437. Recognizing this authority in theBoard rather than solely in the arbitrator, said the Court,..was in aid of the arbitral process" because it would help"siftout unmeritorious claims" rather than"force theunion to take a grievance all the way through to arbitra-tionwithout providing the opportunity to evaluate themerits of the claim."Id. at 438.The Board and the Courts have ordered employers tofurnish information of all sorts to unions to assist in de-terminingwhether a grievance should be processedthrough arbitration,e.g.,ACF Industries,231 NLRB 83,92-93(1977) (handwriting analysis of employee terminat-ed for falsifying claims),or even whether a grievanceshould be filed in the first place,Los Angeles ChapterSheetMetal Contractors,246 NLRB 886 (1979) (data re-garding former unit members who might be entitled tocertain pay under the bargaining agreement). I have nei-ther found nor been cited to any precedent holding thatan employer must make available to the union for pur-poses of grievance investigation a human being known tobe a material witness to the alleged rule violation underinvestigation. 2424 This is an appropriate point at which to discuss the allegation in thecomplaint that the CPI was an "agent"of Respondent within the mean-ing of Sec.2(13) of the Act. It probably is immaterial whether an"agency" relationship existed,as that legal issue ordinarily relates toquestions of authority to act or imputation of conduct Here,the GeneralCounsel evidently hopes to establish that Respondent exercised sufficientcontrolover the CPI to be capable of making him available at the suspen-sion hearings,which perhaps really implicates hisemployeestatusThe record leaves no doubt that Respondent was without authority toexercise any formal control over the CPI,either during the undercoveroperation or thereafter.The written agreement between Respondent andtheMichigan State Police (which is also signed by a representative ofARA Services)provides that "the Michigan State Police,the St.JosephPolice Department and the Berrien County Prosecutor's Office shall de-termine the course and method of investigation to assure the maximumchance of successful criminal prosecution,but agree that the course andmethod of investigation selected shall not, to the extent possible,disruptthe normal operation of the plant." It further states that Respondent hasagreed to provide funds to be used to "partially finance" the undercoverContinued 24DECISIONS OF NATIONALLABOR RELATIONS BOARDViewed abstractly, this is not such an easy question toanswer. If the Supreme Court inAcmethought that thefurnishing of "probably relevant" information was "inaid of the arbitral process" because it would help "siftout unmeritorious claims" by "providing the opportunityto evaluate the merits of the claim,"a union'sopportuni-ty to interview the employer's witnesses to the facts ofan underlying grievance certainly seems to fall wellwithin the spirit of that ratiocination. The fact that therecognition of such a union right might impose certaincosts-in terms of the time of the witnesses-upon theemployer does not seem material; compare the manycases in which employers have been required to incursubstantial expenses in gathering written data to whichthe unions have been held to be entitled.E.g.,OliverCorp.,162 NLRB 813, 818 fn. 4 (1967);Yellow Cab Co.,229 NLRB 1329, 1334 (1977).On the other hand, at least under an ordinary griev-ance procedure which culminates in arbitration, the pres-ence of the arbitration provision suggests that it is thatpoint, and no other, at which the parties to the contractcontemplate that witnesses will first be made availablefor such investigation. Moreover, there is extant a Boardruling, arguably apposite here, which seems to constitutea specific exception to the general rules regarding accessto information.InAnheuser-Busch, Inc.,237 NLRB 982, 984 (1978),the full Board held that "[r]equiring prearbitration dis-closure of witness statements would not advance thegrievance and arbitration process." In so concluding, theBoard"note[d] particularly" the case ofNLRB v. Rob-bins TireCo., 437 U. S. 214 (1978), which spoke of theinvestigation "conducted by agents of the State Police," and that themoney would be delivered "directly to agent or agents of theMichiganState Police upon completion or termination of this investigation." Therecord shows that the figure finally arrived at was$350per week andthat Respondent made no payments to the CPI from February until June,when it wrote a check directly to the CPI in the amount of $6720 on 29JuneThe agreement also provides that, because public agencies are involvedin the transaction, the "resources provided by the Whirlpool Corporationmay be used to investigate and prosecute criminal conduct of a relatedand similarnature affecting otherbusinessesin the Berrien County area "Another clause, requiring Whirlpool tomaintainlimited liability coverageagainst accidental injury for undercover agents on the same terms "aswould be provided a Whirlpool Corporation employee under the Michi-ganWorkers Compensation Laws," seems to emphasize the perceivednonemployeestatus of the CPIThe record further shows that the CPJ purported to, and actually did,perform work, under ARA Supervisor Lund, for ARA Services, notWhirlpool, that the only work-related contact between Whirlpool andthe CPI was when the latter first arrived at the plantand was "instruct-ed" in hisARA duties by Wagner, that contrary to Whirlpool's stateddesire and expectation,the CPI did himself participate in some unlawfulactivities in the plant, and that the only direct contact between a Whirl-pool employee and the CPI during the course of the investigation waswhen Wagner twice met with a police detective and the CPI for interimreportsThere is nothing in this relationship to suggest that Respondent had, byvirtue of the contract or otherwise, acquired an enforceable right toproduce the CPI at suspension or other noncriminal hearings,indeed, thewritten agreement"to initiate a criminal investigation"expressly statesthat "the objective of the criminal investigation shall be to obtain evi-dence forcriminalprosecution" (emphasis added)By so finding,howev-er, I do not mean to minimize the suggestion in Montague's 27 Novemberstatement that, perhaps arising from the amicable relationship betweenRespondent and the authorities,"the companymight have been able toobtain the presence of the undercover agent prior to the arbitration "risk entailed by premature disclosure in unfair labor prac-tice proceedings of witness statements that the party ob-taining the statements might"coerce or intimidate em-ployees and others who have given statements, in aneffort to make them change their testimony or not testifyat all." The Board went on to hold that requiring "eitherparty" to a collective-bargaining relationship to furnishwitness statements to the other party prior to arbitrationis not required by Section 8(a)(5).25The Board's holding was a broad one: "[W]ithoutregard to the particular facts of this case, we hold thatthe `general obligation' to honor requests for information,as set forth inAcmeand related cases, does not encom-pass the duty to furnish witness statements themselves."Itwould appear from such language that the Board willnot require an examination into the facts of each case; if,for example,the requesting union has already been in-formed of the identity of all the prospective witnessesagainst the grievant, and a review of the requested state-ments discloses that no other witnesses are named there-in,Anheuser-Buschwould presumably still foreclose theunion's right to see the statements. It should be notedthat inAnheuser,the record showed that the companyhad voluntarily told the union the names of two of thewitnesses who had given written statements, thus alreadysubjecting them to potential coercion and intimidation;the Board did not exempt the statements given by thesetwo from its general ban.If this absolutist reading ofAnheuser-Buschisvalid, itwould seem that theAnheuser-Buschrule would also pre-clude a party from demanding, as a matter of right, theopportunity to interview or take a statement from a ma-terialwitness for the other side. It is true that such a wit-ness,even if provided, could not be forced to speak; hemight, however, be put in an extremely awkward spot ifhe is told that the union has a statutory right to attemptto get a statement from him, but that he does not have tocooperate.The facts of the instant case concededly push theAn-heuser-Buschanalogy toits limits.Respondent had al-ready furnished the Union with brief accounts by theCPI of what he had witnessed (although that does notnecessarily rule out the possibility of coercion had theUnion been allowed to question him, because hemighthave named other witnesses to the events who couldthen be prevailed on to contradict him at the arbitrationhearings); the CPI was not an employee of Respondentand lived elsewhere, thereby limiting his exposure to therisk of harassment; and Respondent for years had partici-pated in a prearbitration procedure in which, almostalways, it had made the eyewitnesses to alleged infrac-tions available for questioning. Do these facts make a dif-ference?It is a close call, but I think they do not. I have con-cluded that Respondent was not bound by past practiceto produce the CPI. I have also concluded that there is aparallel between handing over a written statement, as inAnheuser-Busch,and handing over an employee to makeasAnheuser-Buschhas recently been reaffirmed inConoco ChemicalsCo, 275 NLRB 39 fn 1 (1985) WHIRLPOOL CORP.a written or oral statement.Finally,Ihave concludedthat,inAnheuser-Busch,the Board painted with a broad-gauged brush in inaugurating the "written statements"exception to the information obligation,displaying adesire to proclaim a clear,simple,and all-encompassingrule rather than one which entails detailed examinationand balancing of all the particular facts.Having reachedthese conclusions,I have no choice,I think,but to final-ly decide that Respondent's' failure to produce the CPI atthe suspension hearings(assuming that it was capable ofdoing.so)was not violative of its duty to furnish infor-mation under Section 8(a)(5).2626 The assumptionjust made is a debatable one While Attorney Mon-tague wrote to the Board that"technically the company might have beenable to obtain the presence of the undercover agent prior to the arbitra-tion," it has not been demonstrated that in fact Respondent would havebeen able to do so.As found earlier,the CPI was not an employee overwhom Respondent could wield an employer'sauthority(and, in anyevent,itappears from the evidence-the check paid to the CPI and theagreement provision that Respondent would make such payment "uponcompletion or termination of this investigation"-that the agreement hadbeen concluded and along with it any possible claim that the CPI re-mained an employee of Respondent).It is implicit in the record that theUnion itself made no direct effort to request the Michigan State Police tohave the CPI at the suspension hearings Given these facts, it could beasserted as a separate ground for disposition that the General Counsel hasfailed to establish that the"information"requested was sufficiently underthe control of Respondent so as to make it capable of fulfilling the re-quest in the first place.The same contention could be made with respectto the theory of violation discussed in sec.II, supraMuch would turn here on where the burden of proof of availabilitylies. Itwould seem that when the General Counsel has shown the exist-ence of"information"arguably under the control or influence of the em-ployer,the defense of inability to produce would'shift to the employerUnderDetroit Edison Ca Y. NLRB,440 U.S. 301, 315(1979), on whichRespondent would rely for the principle that when an employer has a"legitimate and substantial" basis for withholding otherwise seeminglypertinent information-the basis here being the alleged statement by thepolice that the CPI"would be allowed to testify in any arbitrations aris-25I shallthereforerecommend that the allegations con-tained in paragraphs9 (f)-(g) of thecomplaint be dis-missed.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section2(2), (6), and (7) of theAct.2.The Charging Party is a labor organization withinthe meaning of Section2(5) of the Act.3.The General Counsel has failed to establish by apreponderance of the evidence that Respondent violatedthe Actas alleged in the amended complaint.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed27ORDERThe amended complaintinCase 7-CA-24007 is dis-missed.ing out of the undercover operation but, for a variety of reasons [foot-note omitted],would not be available for any other internal labor-relatedpurposes"-Respondent asserts that it did not violate the Act because ithad the"legitimate"excuse of being incapable of producing the CPI atthe pre-arbitration hearings.Ihave inferred,however,on the basis ofMontague's position statement,that the criminal authorities had not ex-pressed themselves in any such final and authoritative way I thereforeconclude that Respondent has not shown,based on"the circumstances ofthe particular case,"NLRBv.TruittMfg.Co., 351 U.S. 149, 153 (1956),that its general duties to supply information or to comply with preexist-ing practices were suspended here due to impossibility of performance27 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses..r.,.